In denying the petition for a transfer to this court after decision by the district court of appeal, we withhold approval from that portion of the opinion holding that the complaint does not state a cause of action. The complaint does not allege and no evidence was introduced to show the amount which the plaintiff was entitled to recover from the city, if it be assumed that the agreement between the city and the appellant, confirmed by the order of the Railroad Commission, was valid and binding upon the parties, and entitled the plaintiff to recover some amount from the city under the circumstances alleged in the complaint, consequently the judgment must be affirmed.